 Case: 1:18-cv-03916 Document #: 158 Filed: 01/28/20 Page 1 of 1 PageID #:913

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

James Stewart
                                  Plaintiff,
v.                                                  Case No.: 1:18−cv−03916
                                                    Honorable Charles R. Norgle Sr.
Credit Control, LLC, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 28, 2020:


       MINUTE entry before the Honorable Jeffrey Cummings: Motion hearing held. An
order will follow shortly. Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
